MEMORANDUM **
Hendrik Markus Hagakore, native and citizen of Indonesia, petitions for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an immigration judge’s decision denying his application for asylum, withholding of removal, and protection under the Convention Against Torture (“CAT”). We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for substantial evidence, Lolong v. Gonzales, 484 F.3d 1173, 1178 (9th Cir. 2007) (en banc), and we deny the petition for review.
The record does not compel the conclusion that Hagakore demonstrated that he qualifies for an exception to excuse his untimely asylum application. See 8 C.F.R. § 208.4(a); Ramadan v. Gonzales, 479 F.3d 646, 657-58 (9th Cir.2007). As a result, Hagakore is not eligible for asylum.
Substantial evidence supports the BIA’s denial of withholding of removal because Hagakore failed to establish that he suffered harm based on a protected ground. *546See Gormley v. Ashcroft, 364 F.3d 1172, 1177 (9th Cir.2004) (holding that random acts of violence bore no nexus to race). Further, substantial evidence supports the BIA’s conclusion that Hagakore failed to establish a clear probability of harm in Indonesia. See Zehatye v. Gonzales, 453 F.3d 1182, 1190 (9th Cir.2006). Finally, the record does not compel the conclusion that Hagakore has a well-founded fear of persecution based on a patterfi and practice of persecution of Christians in Indonesia. See Lolong, 484 F.3d at 1180-81.
In his opening brief, Hagakore fails to address, and therefore has waived, any challenge to the agency’s determination that he is ineligible for CAT relief. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir.1996).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.